Jordan, Presiding Judge.
The Supreme Court on certiorari having reversed the judgment of this court, and this court having vacated its previous judgment, the opinion of the Supreme Court is adopted as the opinion of this court. Blanchard v. Westview Cemetery, 228 Ga. 461. It necessarily follows that the trial judge erred in sustaining the motion of the defendant for summary judgment.

Judgment reversed.


Quillian, J., concurs. Evans, J., concurs specially.

Sanders, Hester, Holley, Ashmore & Boozer, Thomas R. Burnside, Jr., Fred R. Harvey, Jr., for appellant.
Powell, Goldstein, Frazer & Murphy, Frank Love, Jr., Randall L. Hughes, for appellee.